Case 19-11032-JDW         Doc 29   Filed 07/30/19 Entered 07/30/19 15:14:56           Desc Main
                                   Document     Page 1 of 2


_________________________________________________________________________________

                                                   SO ORDERED,



                                                   Judge Jason D. Woodard
                                                   United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                      )
                                            )
       BRYAN PETER FERNANDES,               )                Case No.:        19-11032-JDW
                                            )
               DEBTOR.                      )                Chapter 7

                 ORDER TO SHOW CAUSE FOR FAILURE TO APPEAR

       TO:     Olufemi G. Salu
               Salu & Salu Law Firm, PLLC
               2129 Stateline Road West, Suite A
               Southaven, MS 38671

       This matter is before the Court sua sponte. The Chapter 7 Trustee (the “Trustee”) filed a

Motion to Compel Turnover (the “Motion”) (Dkt. # 12) on April 24, 2019, which was properly

served. On June 19, 2019, this Court scheduled a hearing on the Motion for July 16, 2019. The

case was called and both the Trustee and Bryan Peter Fernandes (the “Debtor”) appeared at the

hearing. Olufemi G. Salu, the Debtor’s attorney of record, failed to attend. The Court was

informed that Mr. Salu’s office emailed the Trustee at 9:30 p.m. the night before the hearing and

informed the Trustee that he would be out of state for a previously scheduled matter and would

not attend the hearing.
Case 19-11032-JDW        Doc 29    Filed 07/30/19 Entered 07/30/19 15:14:56             Desc Main
                                   Document     Page 2 of 2


       The continuance procedure in this district is well known. To request a continuance, the

deadline is noon the business day prior to the scheduled hearing. As stated above, the Motion

was filed on April 24, 2019. This Motion has been on the Court’s docket since April 25, 2019.

It was originally scheduled for hearing on June 25, 2019 and then rescheduled to July 16, 2019.

Per the email from Mr. Salu’s office, the reason for his absence was a previously scheduled

matter, which was obviously known for several months. He failed to request a continuance by

noon the day prior to the hearing through the continuance request line. He failed to file a motion

to request the hearing be rescheduled. He failed to contact the Trustee prior to the night before

the hearing, and then only did so to report he would not attend the next day. In fact, he failed to

even let his client know he would not be attending the hearing and left his client without

representation in what very well may be the most important issue to arise in his bankruptcy case.

The issue raised in the Motion is whether tax refund proceeds claimed as exempt that were

deposited in the Debtor’s bank account pre-petition lose their exempt status and become non-

exempt cash proceeds, thus requiring the Debtor to turnover those funds to the Trustee as

property of the bankruptcy estate. Per the Disclosure of Compensation of Attorney for Debtor

(Dkt. #1), Mr. Salu agreed to render legal service for all aspects of his client’s bankruptcy case,

including exemption planning. Accordingly,

       OLUFEMI G. SALU IS ORDERED TO APPEAR before the Court on August 13,

2019, at 10:30 a.m., at the Oxford Federal Building, 911 Jackson Ave., Oxford, MS 38655, to

show cause as to why he should not be required to disgorge all or a portion of the attorney’s fees

paid to him in connection with this bankruptcy case.

                                                    .

                                     ##END OF ORDER##
